Gilbert, J.
1. Evidence that one of the State’s witnesses, since the trial, has made declarations, even though under oath, that his testimony given upon the trial was false, is not cause for a new trial. Felton v. State, 56 Ga. 84; Brown v. State, 60 Ga. 210; O’Kelly v. Felker, 71 Ga. 775; Lasseter v. Simpson, 78 Ga. 61 (3 S. E. 243); Munro v. Moody, 78 Ga. 127 (2 S. E. 688); Davis v. Bagley, 99 Ga. 142 (25 S. E. 20); Hardy v. State, 117 Ga. 40 (43 S. E. 434); Jordan v. State, 124 Ga. 417 (52 S. E. 768).
2. Newly discovered evidence as a ground for new trial is not favored, and the evidence claimed to be newly discovered in this case does not show cause for reversing the judgment of the trial court in refusing a new trial. The defendant does not explicitly deny knowledge prior to the trial of the evidence upon which he depends as newly discovered. Under the facts as disclosed in the record it does not clearly appear that the accused did not know of these facts, nor that if the contrary be true he could not have discovered the evidence by slight diligence.
3. The evidence authorized the verdict. Tfiere were no complaints of any rulings of the court, nor of any of the instructions to the jury.

Judgment affirmed.


All the Justices concur, except Beck, P. J., absent.

I. Because of newly discovered evidence to tbe effect that the deceased, Eulá Johnson, immediately after the shooting and repeatedly afterwards stated to the two .doctors that the shooting was accidental. The affidavits of the two doctors to that effect were attached as exhibits. One of the doctors was sworn as a witness on the trial. The name of the other appears on the indictment as a witness. The affidavit of the defendant as to his ignorance of this evidence states that he did not know until after the trial that the two doctors “would testify” that the deceased said the shooting was accidental, and for that reason “did not communicate the facts” to his counsel. It appears that he was present at the bedside of his wife until she died, and he does not deny that he heard what the deceased is said to have stated. He was not arrested until after the death of his wife.
A Because the testimony delivered upon the trial by the State’s witness, Jesse Johnson, was untrue and false. An affidavit of Jesse Johnson was attached, to the effect that his testimony was false and given under fear. Counter-affidavits were also attached, to the effect that the witness denied the truthfulness of his aifida-r vit admitting his testimony to have been untrue, and that since the trial he had been living with the father of the defendant, who had been taking an active interest in the case. The motion for new ■ trial was overruled, and the defendant excepted.
J. F. Souter, M. A. Walker, and Parks & Parks, for plaintiff in error.
Clifford Walker, attorney-general, Jule Felton, solicitor-general, and M. C. Bennet, contra.